          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 - v. -

DAGOBERTO GONZALEZ,                                20 Cr. 335 (JSR)
JOSE VIZCAINO CRUZ, and
SANTO AGRAPINO TEJADA MOTA,

                          Defendants.              ORDER ENDORSED




      MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA
            IN SUPPORT OF AN APPLICATION TO EXCLUDE TIME
UNDER 18 U.S.C. § 3161(h)(7)(A) FROM JULY 12, 2021 THROUGH OCTOBER 12, 2021




                                           AUDREY STRAUSS
                                           United States Attorney for the
                                           Southern District of New York
                                           One Saint Andrew’s Plaza
                                           New York, New York 10007



Kedar S. Bhatia
Assistant United States Attorney
       -Of Counsel-
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 2 of 8




       The Government respectfully submits this memorandum of law in support of an application

to exclude time under 18 U.S.C. § 3161(h)(7)(A) from July 12, 2021 through October 12, 2021.

I.     Background

       On March 20, 2020, defendants Dagoberto Gonzalez, Jose Vizcaino Cruz, and Santo

Agrapino Tejada Mota were arrested. (Mar. 20, 2020 Dkt. Entry). On March 23, 2020, the

defendants were presented in Magistrate Court on Complaint 20 Mag. 3131. (Dkt. 1, 3, 7, 9). From

April 2020 into June 2020, Magistrate Judges entered orders of continuance extending the

Government’s time under the Speedy Trial Act, 18 U.S.C. § 3161, to seek an indictment through

July 22, 2020. (Dkt. 12, 16, 23-24).

       On June 30, 2020, a Grand Jury returned Indictment 20 Cr. 335, charging the defendants

with conspiracy to distribute and to possess with intent to distribute controlled substances, in

violation of 21 U.S.C. § 846. (Dkt. 28). On July 10, 2020, the Court held an arraignment and initial

pretrial conference and excluded time under the Speedy Trial Act through August 19, 2020. (July

10, 2020 Minute Entry).

       During an August 19, 2020 pretrial conference, the Court scheduled trial for

February 1, 2021 and excluded time under the Speedy Trial Act through that date. (Aug. 19, 2020

Minute Entry). During a December 18, 2020 pretrial conference, the Court adjourned the trial until

July 12, 2021 and excluded time under the Speedy Trial Act through that date. (Dec. 18, 2020

Minute Entry; Dkt. 34).

       As the accompanying Declaration describes, in May 2021, the Government notified the

defendants that the Government was preparing to produce cellphone extractions. (Decl. ¶ 15).

During a May 21, 2021 teleconference, the defendants requested, with the Government’s consent,

an adjournment of the trial to permit review of those cellphone extractions and to continue ongoing
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 3 of 8




disposition discussions. (See May 21, 2021 Minute Entry). The Court indicated that it would grant

the defendants’ application and adjourn the trial until October 12, 2021. The Government

requested, with the defendants’ consent, that time be excluded under the Speedy Trial Act through

that date. The Court requested a memorandum of law in support of the Government’s application.

       The Government has reviewed each of the cellphone extractions. The cellphone extractions

contain text message conversations and photographs reflecting involvement in narcotics

transactions. (Decl. ¶ 19). The Government has not identified any Brady information on the

cellphone extractions. (Id.).

II.    Applicable Law

       Under the Speedy Trial Act, “the trial of a defendant charged in an . . . indictment with the

commission of an offense shall commence within seventy days from the filing date (and making

public) of the . . . indictment, or from the date the defendant has appeared before a judicial officer

of the court in which such charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).

The Act also provides that certain “periods of delay shall be excluded . . . in computing the time

within which the trial of any such offense must commence.” Id. § 3161(h). Among those excluded

periods are “[a]ny period of delay resulting from a continuance granted . . . at the request of the

defendant or his counsel . . . , if the judge granted such continuance on the basis of his findings

that the ends of justice served by taking such action outweigh the best interest of the public and

the defendant in a speedy trial.” Id. § 3161(h)(7)(A). In determining whether the ends of justice

served by granting a continuance outweigh the best interest of the public and the defendant in a

speedy trial, the Court should consider, among other things, “[w]hether the failure to grant such a

continuance . . . would deny counsel for the defendant . . . the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.” Id. § 3161(h)(7)(B)(iv).



                                                  2
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 4 of 8




       As the Second Circuit has explained, “Government failure to comply with discovery rules

can prevent exclusion of time from speedy trial calculations if that failure is chronic or in bad

faith.” United States v. Esquilin, 205 F.3d 1325, 2000 WL 232162, at *2 (2d Cir. 2000)

(unpublished). And “[c]ourts in this [D]istrict have concluded that [refusing to] exclude[e] time

under the Speedy Trial Act requires bad faith conduct or an unjustifiable lack of diligent

preparation.” United States v. Jain, 2020 WL 6047812, at *11 (S.D.N.Y. Oct. 13, 2020) (internal

quotation marks omitted).

III.   Discussion

       Here, the period from July 12, 2021 through October 12, 2021 should be excluded under

18 U.S.C. § 3161(h)(7)(A). 1 The Court has indicated that it intends to grant the request, made by

the defendants with the consent of the Government, to adjourn the trial from July 12, 2021 to

October 12, 2021. The defendants requested that adjournment, principally, to afford adequate time

to review the cellphone extractions that the Government indicated it would make available to the

defendants, and which the Government made available to the defendants on or about

May 24, 2021. The defendants, believing pretrial resolutions are likely in this case, further sought

that adjournment to complete ongoing disposition discussions with the Government and to respect

the limited schedule for jury trials during the COVID-19 pandemic. Those cellphone extractions,

taken together, contain evidence of narcotics transactions. As a result, the defendants and defense

counsel should be given time to review the cellphone extractions to determine how, if at all, to

defend against the charge. Put differently, “the failure to grant [the requested] continuance . . .

would deny counsel for the defendant[s] . . . the reasonable time necessary for effective


1
  Certain periods within the period from July 12, 2021 through October 12, 2021 might be
excludable under other provisions of the Speedy Trial Act. For instance, if the defendants filed
pretrial motions, certain periods would be excludable under 18 U.S.C. § 3161(h)(1)(D).

                                                 3
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 5 of 8




preparation [of the defense], [even] taking into account the [defendants’] exercise of due diligence

[in reviewing the cellphone extractions].” 18 U.S.C. § 3161(h)(7)(B)(iv). As a result, “the ends of

justice served by [granting that continuance] outweigh the best interest of the public and the

defendant in a speedy trial.” Id. § 3161(h)(7)(A). Accordingly, the time from July 12, 2021 through

October 12, 2021 should be excluded.

       Moreover, under the standard set forth by the Second Circuit in Esquilin, the Government’s

failure to promptly produce the cellphone extractions does not warrant refusing to exclude the time

from July 12, 2021 through October 12, 2021. The Government’s failure, although avoidable and

unfortunate, was not “in bad faith” or “chronic.” 205 F.3d at 1325, 2000 WL 232162, at *2. That

failure was not in bad faith because it was “inadvertent,” much like the Government’s failure in

Esquilin. Id. (See also Decl. ¶ 20). And given that the Second Circuit did not deem the

Government’s failure in Esquilin to be chronic, the Government’s failure in this case was not

chronic either. In Esquilin, roughly fourteen months after indictment and roughly one month before

trial, the Government began producing additional material that “the prosecutor responsible for

turning over . . . [had] just simply forgot[ten].” 205 F.3d at 1325, 2000 WL 232162, at *1-2.

(internal quotation marks omitted)). Here, the Government’s inadvertently delayed production

came roughly ten months after indictment and roughly one and a half months before the scheduled

trial. (See, e.g., Decl. ¶ 18). In short, Esquilin counsels in favor of excluding the period from July

12, 2021 through October 12, 2021.

       To be sure, the Speedy Trial Act provides that “[n]o continuance . . . shall be granted

because of . . . lack of diligent preparation . . . on the part of the attorney for the Government,” 18

U.S.C. § 3161(h)(7)(C), and some “[c]ourts in this [D]istrict have” indicated that a refusal to

“exclude[e] time under the Speedy Trial Act” might be warranted by “an unjustifiable lack of



                                                  4
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 6 of 8




diligent preparation,” Jain, 2020 WL 6047812, at *11 (internal quotation marks omitted). The

Government has found no precedent, however, that would counsel in favor of refusing to exclude

time under the circumstances here. To the contrary, in the cases that discuss unjustifiable lack of

diligent preparation, the courts have nevertheless excluded time on facts similar to those here.

        In Jain, approximately thirteen months after indictment and approximately one and a half

months before trial, the Government belatedly produced material from several electronic devices.

Id. at *1-2. As a result of the belated disclosure, the court adjourned the trial. Id. at *8. The

defendant “did not consent to the [G]overnment’s request to exclude time” “after the untimely

production of the [d]evices,” yet, despite being “aware of the [G]overnment’s discovery failures,”

“[t]he Court found that [excluding time] would outweigh the best interest of the public and the

defendant in a speedy trial in order to permit [the defendant] adequate time to review the newly

produced discovery.” Id. at *12.

        Similarly, in United States v. Reichberg, approximately twenty-two months after

indictment and approximately one week before trial, the Government notified the defendants that

the Government had inadvertently “failed to produce a significant number of wiretaps.” 2018 WL

6599465, at *3 (S.D.N.Y. Dec. 14, 2018). As a result of the belated disclosure, the court adjourned

the trial. Id. at *4-5. Over the defendants’ objection, the court granted the Government’s request

to exclude time after the belated production, reasoning:

        [W]hile the [c]ourt was troubled by the Government’s failure to produce the
        entirety of the wiretap evidence in a timely fashion despite their multiple
        representations to the contrary, and later questioned the diligence of the
        Government in that regard, the [c]ourt did not find that the attorneys for the
        Government had demonstrated an unjustifiable lack of diligence in their
        preparation—particularly given the complexity and scope of discovery in the case
        as a whole . . . . No party suggested to the [c]ourt that the Government’s conduct
        had been undertaken in bad faith; and the [c]ourt had no evidence of the
        Government’s bad faith at the time.

Id. at *11.

                                                 5
          Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 7 of 8




        Here, unlike in Jains and Reichberg, the defendants do consent to the Government’s

request to exclude time, furnishing an even stronger basis for the Court to grant that request. See

also United States v. Vilar, 568 F. Supp. 2d 429, 444 (S.D.N.Y. 2008) (“[B]ecause [the defendant]

has specifically requested an adjournment of the trial on the ground that he needs additional time

to review the [G]overnment’s disclosures, the ends of justice served by adjourning the trial

outweigh the best interest of the public and [the defendant] in a speedy trial, such that the period

of delay [before] the new trial date is excluded . . . .”).

        In this case, the Government undoubtedly and regrettably failed to promptly review and

produce the cellphone extractions in question. (See Decl. ¶ 20). However, the Government did not

intentionally hide the cellphone extractions or intentionally delay their production, and there is no

argument that the Government acted in bad faith. Given that the defendants seek time to review

the cellphone extractions, consider how they may affect possible defenses, and complete

discussions about pretrial dispositions of this matter—which may not be based at all on the

contents of the cellphone extractions—the Government submits that an exclusion of time is

warranted until the defendants’ requested trial date of October 12, 2021.

        Should the Court deny the application to exclude time from July 12, 2021 through

October 12, 2021, the Government respectfully requests in the alternative that the Court set a trial

date within the Speedy Trial Act’s seventy-day window. Here, the Speedy Trial Act was triggered

by the July 10, 2020 arraignment, which was when the defendants “appeared before a judicial

officer of the court in which [the] charge [against them] is pending.” 18 U.S.C. § 3161(c)(1); see

also United States v. Lynch, 726 F.3d 346, 352-53 (2d Cir. 2013) (Speedy Trial Act triggered by

post-indictment arraignment). As recounted above, all the time since that date has been excluded

from Speedy Trial Act computation. Accordingly, seventy days remain on the Speedy Trial Act



                                                    6
             Case 1:20-cr-00335-JSR Document 44 Filed 06/14/21 Page 8 of 8




    clock. See id. The Government thus respectfully requests that, should the Court deny the

    application to exclude time after July 12, 2021, the Court schedule the trial to commence within

    seventy days of July 12, 2021, which is by September 20, 2021.

    IV.    Conclusion

           For the reasons stated above, the Government respectfully requests that time be excluded

    under 18 U.S.C. § 3161(h)(7)(A) from July 12, 2021 through October 12, 2021.

    Dated: New York, New York
           June 4, 2021

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York
So ordered.
June 14, 2021
                                                By:    ______________________________
                                                       Kedar S. Bhatia
                                                       Assistant United States Attorney
                                                       Tel: (212) 637-2465




                                                   7
